Citation Nr: 1123039	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  05-16 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder, claimed as the residuals of a post-operative laminectomy of L5-S1 for a herniated intervertebral disc.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and anxiety.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active service extended from May 1954 to March 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the reopening of the Veteran's claim for service connection for a low back disability.  A September 2005 RO rating decision denied service connection for a psychiatric disability.  

The case was previously before the Board in May 2008, when the Board reopened the claim and remanded for examination and medical opinions.  The requested development has been completed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) are reportedly destroyed and are unavailable.  

2.  A low back disorder was not shown for over two decades after service and is related to a post-service injury.  


CONCLUSION OF LAW

A low back disorder, claimed as the residuals of a post-operative laminectomy of L5-S1 for a herniated intervertebral disc was not incurred in or aggravated by service.   38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims entitlement to service connection for a low back disorder.  He alleges his current low back disorder is the result of an injury during active service in 1954.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he injured his back during active service in 1954 and that he has had symptoms of back pain ever since.  He asserts he had a lifting injury during active service in 1954 when he felt a pull in his back and that all his subsequent back disabilities are the result of this injury.  

The National Personnel Records Center (NPRC) reports that the Veteran's service treatment records have been destroyed by fire and are unavailable.  VA has a heightened obligation to search for alternate medical records when service medical records are not available and must also provide an explanation to the veteran regarding VA's inability to obtain his service medical records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

The RO has tried on numerous occasions to obtain the STRs and has also attempted to obtain alternate records.  A March 2005 memorandum documents the efforts to obtain the STRs and alternate records, which included four separate attempts and multiple requests to the Veteran to provide additional information to attempt to request alternate records.  Therefore, the Board finds that the STRs are unavailable and VA has exhausted all efforts to attempt to obtain them.

A private medical record dated August 1975 indicates that the Veteran had complaints of low back pain resulting in surgery.  The diagnosis was herniated disc on the right at L5-S1.  The date of onset was noted to be November 1974.  Private medical records dated March and April 1976 indicate that the Veteran had "lumbosacral strain super imposed upon old lumbosacral and post lumbar laminectomy."  The medical report indicates a recent automobile accident in January 1976.  

Even assuming an onset of 1974, this is the first recorded symptomatology related to a low back disorder, coming some 20 years after discharge.  Therefore, the medical evidence does not reflect continuity of symptomatology.

In this decision, the Board has considered the lay evidence as it pertains to the issue.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, the Veteran has asserted that he injured his back during service and that this caused his current low back disorder.  By implication, he indicates that his symptoms have been continuous since service.    

The Veteran did not claim that a low back began in service until he filed his current claim for service connection December 2002.  Previously he had filed a claim for service connection in 1976.  The private medical records at that time, dated in 1975, showed the onset of back pain symptoms beginning in late 1974.  The Veteran required back surgery, and private medical records in 1976 indicate that he subsequently re-injured his back in an automobile accident at that time.  

In a February 1979 VA examination, the Veteran reported a post-service, work-related accident which injured his low back.  He indicated that he was working as a roofer and that he was able to continue working with the pain until he injured his low back again in July 1975.  At that time, he required a laminectomy for a herniated intervertebral disc at L5-S1.  Physical examination confirmed the presence of the residual surgical scars from this procedure.  

Significantly, the Veteran did not report an in-service injury, but reported a post-service, work-related injury, which is consistent with the private medical records dated in 1975.  This weighs against his current statements that he has experienced back pain since service.

The statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The Board has weighed the Veteran's recent statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous history and findings at the time that the private medical records were made in 1975 and 1976 and the medical history reported at the 1979 VA examination.  

Because of the absence of complaints, or treatment, for almost two decades after service, the prior information contained in the private medical records, and his own previous histories of onset of symptoms given after service, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's low back to active duty, despite his contentions to the contrary.    

Private medical records dated from 1994 to 2004 reveal treatment for complaints of low back pain.  Specifically an April 1994 private surgical record indicates that lumbar diskectomy at L4-5 and L5-S1 with spinal fusion was conducted to surgically treat ruptured intervertebral discs.  The surgical report specifically indicates that the Veteran's employment was "heavy labor," and the he was recently involved in another motor vehicle accident in March 1993.  

Other records indicate post-operative follow-up along with treatment for complaints of low back pain.  A private medical examination report dated September 2006 indicated that the Veteran's back was "normal."  But these records offer no opinion as to nexus.

VA medical records dated from 2002 to the present reveal medical treatment for a variety of ailments, including treatment for complaints of chronic low back pain.  Significantly, a May 2006 letter from a VA physician stated that the Veteran had:

been under my care  . . .  for several years.  He has increased pain, disability from low back and bilateral knee osteoarthritis.  He underwent lumbar spine fusion in 1976.  He continues to require chronic narcotic medications to control his symptoms.  It is my medical opinion that, most likely than not, [the Veteran's] injury in the military contributed to his chronic back and knee conditions. 

On the other hand, in a May 2010 VA examination, the examiner reviewed the claims file and the evidence contained therein.  The Veteran reported that he injured his back during active service while lifting something heavy and that he felt "something pull in his back."  The examiner also noted the evidence of post-service back injury in 1974 and the resulting lumbar disc surgery in 1975.  The diagnosis was "status post lumbar laminectomy with residual post laminectomy syndrome."  

Of note, the examiner opined that the current low back disability was "less likely than not  caused by or a result of service."  The examiner's rationale was that the Veteran's surgical procedure for disc rupture took place after he was discharged from service and was the result of an injury from post-service employment as a roofer.  This rational was based on a review of all of the evidence of record.

In this case, the Board places more probative weight on the VA examiner's May 2010 opinion.  Specifically, the May 2006 opinion did not account for the complete lack of documentation of any reported symptoms of low back pain for two decades after service; rather, it relied solely on the Veteran's report of a medical history of a continuity of symptomatology which the Board has already indicated has little probative weight.  

In addition, the May 2006 opinion did not account for the contemporaneous medical records from 1975 showing that the Veteran had a post-service, work-related injury to his low back.  Moreover, this opinion did not account for the Veteran subsequent injury to his low back in motor vehicle accidents in 1976 and 1993.  For these reasons the Board finds that this medical opinion is of less probative value than the medical opinion contained in the 2010 VA Compensation and Pension examination.

As noted above, the May 2010 VA examination was undertaken specifically to address the issue on appeal.  The medical opinion accounted for the Veteran's full medical history including his reported in-service injury along with the medically documented multiple post-service injuries to the low back.  

The Board finds that the May 2010 VA examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, there is no contradicting medical evidence of record.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

The Board has also considered the Veteran's statements asserting a nexus between his current low back disorder and active duty service.  While the Board reiterates that he is competent to report symptoms as they come to him through his senses, such as low back pain, he is not competent to address questions of etiology or diagnosis.  

Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by the private medical records which accurately report his medical history and treatment in the period of time between service and the present.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letters sent to the Veteran in January 2003, May 2006 and June 2008.  The 2003 letter was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in May 2006 and June 2008, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With these letters, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was not provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Nevertheless, the claim on appeal was readjudicated in a January 2011.  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained available VA and private medical treatment records.  Next, a specific VA medical opinion pertinent to the issue on appeal was obtained in May 2010.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a low back disorder, claimed as the residuals of a post-operative laminectomy of L5-S1 for a herniated intervertebral disc, is denied.


REMAND

The RO denied the claim for service connection for an acquired psychiatric disorder in October 2005.  The Veteran submitted a notice of disagreement in April 2006 ("I am filing a Notice of Disagreement for a decision made on my claim for service connected compensation . . . for PTSD, anxiety disorder . . . .").  However, the evidence of record does not reflect that a statement of the case has been issued pursuant to 38 C.F.R. § 19.26 in response to the notice of disagreement on this issue.

As such, the Board must remand the issue to the RO for appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (holding that, where notice of disagreement is filed with claim and no statement of the case has been issued, Board should remand, not refer, that issue to the RO to issue statement of the case). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Issue a statement of the case on the issue of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD and anxiety. 

2.  Inform the Veteran and his representative of the need to file a substantive appeal if he wishes to complete an appeal from that determination.  If an appeal is perfected, then the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


